                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    GEORGE H. FINK,                                No. 3:16-CV-01867

                Petitioner,                        (Judge Brann)

         v.                                       (Magistrate Judge Carlson)

    ROBERT GILMORE, and
    PA STATE ATTORNEY GENERAL,

                Respondents.

                                          ORDER

                                    DECEMBER 30, 2019

        George H. Fink, a Pennsylvania state prisoner, filed a 28 U.S.C. § 2254

petition seeking to vacate his convictions and sentence.1 In his petition, Fink asserts

that his Miranda2 rights were violated, and that his trial counsel was ineffective in

several respects.3 On October 1, 2019, Magistrate Judge Martin C. Carlson issued a

Report and Recommendation recommending that this Court deny the petition.4 Fink

sought and received an extension of time to file objections to the Report and




1
     Doc. 1.
2
     Miranda v. Arizona, 384 U.S. 436 (1966).
3
     Doc. 1.
4
     Doc. 36.
Recommendation.5 Objections were thus due on December 16, 2019, but no timely

objections were filed.

       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.6 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.7 After

reviewing the record, the Court finds no error—clear or otherwise—in Magistrate

Judge Carlson’s conclusion that Fink’s petition is without merit. Consequently, IT

IS HEREBY ORDERED that:

       1. Magistrate Judge Martin C. Carlson’s Report and Recommendation (Doc.

           36) is ADOPTED;

       2. Fink’s 28 U.S.C. § 2254 petition (Doc. 1) is DENIED;

       3. The Court declines to issue certificate of appealability;8 and

       4. The Clerk of Court is directed to CLOSE this case.

                                                   BY THE COURT:

                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge

5
    Docs. 37, 38.
6
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
8
    See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (setting forth legal standard).
                                               2
